7. EU financial contributions to the International Fund for Ireland (2007-2010) (
- Before the vote:
rapporteur. - Mr President, I know colleagues do not like people speaking at this particular time, but I beg their indulgence for a few short minutes.
Firstly, because this was not debated in the House, it is important that something should be said about it, particularly because of the part played by the European Union International Fund for Ireland. Secondly, most people in Ireland - and beyond Ireland - think this fund was largely funded by the USA. Of course, the USA played a huge part - and I would like to thank them for that - as did Canada, Australia and New Zealand, but it is important to point out that, in the period 2006 onwards, the European Union is actually funding 57% of the Fund. That is not something that is widely known and, of course, having no debate on it here in Parliament meant that we kept it a secret. So I would like to highlight the part played by the European Union in helping to create contact, dialogue and reconciliation in Northern Ireland, which thankfully, though still fragile as a peace process, is still holding.
I would like to pay tribute today to all the people who contributed to peace in Northern Ireland - there are so many - and particularly, I suppose, on the extremes. Parties like Dr Ian Paisley's party - he was a member of this House for many years - and Gerry Adams' party, who would never have been seen to come together 20 years ago, have come together in the peace process and power sharing. The European Union must take credit for this - at least its due share - and I want to highlight that today. I would like to pay tribute to all those who have taken risks for peace in Northern Ireland, and I hope that peace will continue.
(GA) I hope that this resolution will be passed unanimously, and I applaud each person involved for the part they played in the peace process in my own country.
(IT) Mr President, I have noticed that, between the election of the Vice-President and these last few votes, 150 Members have disappeared. I do not know whether their disappearance is due to a stomach upset or a problem with the air conditioning. Perhaps we ought to investigate.
No, they did not disappear. We will give you a very clear explanation of what happened on the vote for Pastor Tőkés, but it was not divine intervention.